DISMISS; and Opinion Filed February 13, 2017.




                                             SIn The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-00022-CV

                                 ASWAN TRADING, Appellant
                                           V.
                                 MUSTAFEEN ABBAS, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-11338

                               MEMORANDUM OPINION
                            Before Justices Lang, Fillmore, and Schenck
                                    Opinion by Justice Schenck
        Before the Court is appellant’s February 6, 2017 agreed motion to dismiss appeal. We

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We order each party to

bear its own cost, if any, of this appeal.




                                                   /DAVID J. SCHENCK/
                                                   DAVID J. SCHENCK
                                                   JUSTICE


170022F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ASWAN TRADING, Appellant                            On Appeal from the 162nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-17-00022-CV         V.                       Trial Court Cause No. DC-13-11338.
                                                    Opinion delivered by Justice Schenck,
MUSTAFEEN ABBAS, Appellee                           Justices Lang and Fillmore participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs, if any, of this appeal.


Judgment entered this 13th day of February, 2017.




                                              –2–